Case 2:17-cv-O7441-GRB Document 22 Filed 02/06/19 Page 1 of 1 Page|D #: 62

Representing Managernent Exclusively in Workplace Law and Related litigation

dawson Lewis P.C.

58 Suuth Service Rnad
Su|te 250

Meivi||er New York 11747
Tel 631 247-0404

Fax 631 247-0417
wmv.jacl~¢son|ewis.com

 

jacksontf

MY DIRECT DlAL 15: (631} 247-4660
MY EMAJL ADDRESS IS: MARC.WENGER@]ACKSGNLEW§S.CoM

VIA ECF

Honorable Gary R. Brown
United States Magistrate Judge
United States Courthouse

100 Federal Plaza, P.O. Box 9014
Central lslip, NeW York 11722

 

AJ_BANY, NY GR£ENV:LI,F.. sc MoNMouTH couNTY, NJ
AJ_BuQUERQoE, NM imwoRD, cfr MoRst'ro\y'N, Nj
ATLANFA, GA HoNoLULU, m* NEW ORLF_ANS, LA
AUs“rlN, ’rx HoosTON, Tx NEW YORK, NY
BALTIMORE, MI) INDLANAPOUS, m NORPOLK, vA
BIRMINGHAM, AL JACKSONV’£LLF., FL OM.AHA, NE

nosToN, m KANSAS ClTY RF,GION ORANGE COUNTY, CA
ci-HCAGO, n ms viGAs, Nv ORLANX>O, Ft,
cthMATl, oH LoNG lsLANz), N\' PPELADE§.PHIA, PA
cLBvl-:LAND, 01-1 Los ANGE§_E§, ca PHoENnc, Az
I)ALLAS, Tx MADlsoN, wl Pn'rsauncl-:, PA
DAYTON, oH MF.MPl-Hs, TN PoRTLAND, on
DENVF_R, co M.IAMI, FL PoRTsMolm-x, NH
DmoIT, MI MU_WAUKEE, Wl PRovID!-:NCE, m

GRAND my;DS, MI MlNNEAyoLIs, M:N

'th.rough an affiliation with jackson lewis I'.C., a Law Corporar.ion

February 6, 2019

mtalcl-x, Nc
mm crt¥, so
Rlc»-:MoNo, vA
sAcaAMENTo, cA

sALT mm crrY, uT

sAN DcF.Go, ca

sm r-RANCISCO, cA

sAN JUAN, PR

sEATn.F.. WA

si'. Louis, Mo

TAMPA, FL

wAsx-m\z<;ToN, nc nsoloN
mrs PLArNs, NY

Re: Ca;ra Trimboli v. The County ofNassau, and Torn
Corona, and 'l`hornas Krumpter, in their of§eiai and
individual capacities
Case No. l7-CV-0744l

Dear Magistrate Judge Brown:

We are counsel for the Defendants. We are Writing, jointly With Plaintiff, to provide a
status report pursuant to the Court’s Order dated January 23, 2019. The parties still are actively
Working together to agree upon an acceptable calculation for determining Plaintift’S alleged lost
Wages for settlement purposes The parties intend to reach an agreement on this matter Within the
next two Weeks, by February 20, 2019, and to have a fully executed settlement agreement in place

Within the next two months, by March 6, 2019.

Thank you for your attention to this matter.

MSW/acz
cc: Rick Ostrove, Esq. (via ECF)

4834-0282-8423, v. 2

Very truly yours, j
JAcKsoN LEWIS Pd

 

